PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Taylor, Donald, Warren
Application No. 15/489,974
Filed: 18 Apr 2017
For: SUSTAINED VEHICLE VELOCITY VIA VIRTUAL PRIVATE INFRASTRUCTURE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 21, 2021, requesting revival of the above-identified application. On January 4, 2021, applicant filed a Statement of Delay Due to COVID-19 Outbreak, which is interpreted as a request for relief under the CARES Act.

The petition under 37 CFR 1.137(a) is DISMISSED, and relief under the CARES Act is inappropriate.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

As a preliminary matter, the petition must be dismissed because it is not executed.

37 CFR 1.33(b) provides:

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:

(1)	A patent practitioner of record;
(2) 	A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) 	The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

No one has signed the petition. Therefore, it must be dismissed.

Turning to the contents of the petition itself:  The Office mailed a Notice of Allowance and Fee(s) Due on January 29, 2020, which set a three month period to pay the issue fee. Applicant submitted the issue fee on May 6, 2020. This application became abandoned on April 30, 2020. A Notice of Abandonment was mailed on October 13, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition is grantable, but for the lack of execution.

However, relief under the CARES Act is inappropriate, and the $525 petition fee under 37 CFR 1.17(m) is required.

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines five times under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), through the March 31, 2020 Notice, the April 28, 2020 Notice, the May 27, 2020 Notice, the June 11, 2020 Notice, and the June 29, 2020 Notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020 and provide for waiver of specific fees.

Per the June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of June 29, 2020, applicant could have timely filed the issue fee as late as September 30, 2020, provided that the payment was accompanied by a statement that the delay in payment was due to the COVID-19 outbreak. Unfortunately, applicant filed his Statement of Delay Due to COVID-19 Outbreak on January 4, 2021, which was months after the issue fee was paid. Therefore, the due date for payment of the issue fee remained April 29, 2020, and the application is properly held abandoned because payment was made late on May 6, 2020.

Requests for waiver of the fee associated with a petition to revive must be filed by July 31, 2020. June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of June 29, 2020. The present unexecuted petition was filed on January 21, 2021, which is after the July 31, 2020 deadline to file a petition to revive and request waiver of the petition fee. In light of the above discussion, applicant is not eligible for waiver of the petition fee. 

Petitioner is encouraged to file a renewed petition under 37 CFR 1.137(a) signed by the sole inventor or a registered practitioner. No additional fees are due.

Petitioner paid a $50 one month extension of time on May 6, 2020. This fee is refundable because it is not possible to buy an extension of time when paying the issue fee. Please request a refund of the petition fee and authorize the Office to refund the fee to petitioner’s credit card when the renewed petition under 37 CFR 1.137(a) is filed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET